Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: claims 1-2 and 4-10 wherein the solvent further includes at least one of ethylene carbonate as the remainder. 
Species B: claims 1-2, 4-9 and 11 wherein the solvent further includes at least one of dimethyl carbonate as the remainder.
 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-2 and 4-9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Keiko Takagi on 09/22/2021 a provisional election was made without traverse to prosecute the invention of Species A, claim 1-2 and 4-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Amendment
In response to the amendments received 08/31/2021: 
1. Claims 1-2 and 4-11 are pending in the current application. Claims 1 and 4-5 are amended. Claim 3 is canceled. Claims 7-11 are new. Claim 11 is withdrawn without traverse. 
2. The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
Claim 10 recites that “the solvent consists essentially of…” Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." Therefore, in light of dependence on claim 1 reciting “…comprising…” and “consisting essentially of…” the solvent will be interpreted as being able to comprise more than just the recited components. "'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'"
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2017/0352920).
Regarding claim 1, Kawai teaches an electrolytic solution (P69) comprising at least: 
a solvent, or heteroelement-containing organic solvent (P69); and 
a lithium salt (P118), 
the lithium salt dissolved in the solvent (P70. 172), 
the solvent containing acetic anhydride (P72) at a concentration not lower than 80 vol% (P69)
Kawai teaches the lithium salt is lithium bis(fluorosulfonyl)imide, or LiFSA (P66). 
Kawai teaches the electrolytic solution may include another electrolyte, or another metal salt usable in power storage devices other than those listed (P68) and that LiPF6 is a well-known salt to use in power storage devices (P2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include LiPF6 as an additional lithium salt, or in addition to LiFSA, because Kawai teaches other salts can be added to the electrolyte and that well known ones include LiPF6. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. 
The phrase, “for a lithium-ion battery” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process  or the intended use of a structure, and where the In re Hirao, 535 F2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v Robie, F.2d 15, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, modified Kawai teaches the solvent contains acetic anhydride at a concentration not lower than 90 vol % (P69). 
Regarding claim 4, Kawai teaches the electrolyte solution according to claim 1, the rejection which is incorporated herein in its entirety. Kawai teaches the lithium salt is dissolvent in the solvent (P70) with specific examples of the lithium salt, lithium bis(fluorosulfonyl)imide, dissolved in the solvent at a concentration of 2.0 mol/L (P240).
 	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Kawai teaches the lithium salt amount as a result effective variable, where dissolving the lithium salt in the solvent at a relatively high concentration while suitably dissolves the metal salt therein (P70. 85) and using a molar amount of the metal salt that is not too high which increases the viscosity too much and lowers the ion conductive property, and not too low which can cause leakage (P288).
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
claim 5, Kawai teaches the solvent contains acetic anhydride at a concentration not lower than 90 vol % (P69) and at least part of the lithium salt is lithium bis(fluorosulfonyl)imide (P66). 
Kawai teaches that it is common knowledge to include a lithium salt at a concentration of about 1 mol/L in an electrolyte solution (P2-11). Kawai teaches the lithium salt amount as a result effective variable, where dissolving the lithium salt in the solvent at a relatively high concentration while suitably dissolves the metal salt therein (P70. 85) and using a molar amount of the metal salt that is not too high which increases the viscosity too much and lowers the ion conductive property, and not too low which can cause leakage (P288). Kawai further teaches examples of the lithium salt, lithium bis(fluorosulfonyl)imide, dissolved in the solvent at a concentration of 2.0 mol/L (P240). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a concentration of the lithium salt that does not lower ion conductivity or cause leakage and arrive at a concentration of 1.1-2.0 mol/L. 
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
Regarding claim 6, Kawai teaches a lithium ion battery comprising at least the electrolyte solution according to claim 1 (P49). 
Regarding claim 9, Kawai teaches the solvent further may include ethylene carbonate (P72. 96; table 2) as the remainder. 
claim 10, Kawai teaches the solvent further may include ethylene carbonate (P72. 96; table 2) wherein the hetero element may comprise over 95 vol%, and thus comprise only the combination of ethylene carbonate and acetic anhydride. 
Kawai teaches it is preferable not to use any solvents other than those specified in those listed (P98) including acetic anyhydride and ethylene carbonate (P72). 
Kawai teaches that the volume percent of the hetero solvent components is a result effective variable wherein the amount is selected to optimize dipole movement and battery performance (P69-74. 77-97). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result to have a solvent using essentially acetic anhydride and ethylene carbonate, where acetic anhydride is at least 80 vol% or more, and the remainder includes ethylene carbonate. 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to at least claim 1 above, and further in view of Kondo et al. (US 2017/0256819). 
Regarding claim 5, Kawai teaches the solvent contains acetic anhydride at a concentration not lower than 90 vol % (P69) and at least part of the lithium salt is lithium bis(fluorosulfonyl)imide (P66). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a concentration of the lithium salt that does not lower ion conductivity or cause leakage and arrive at a concentration of 1.1-2.0 mol/L. 
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
Alternatively, Kondo, in a similar field of endeavor related to electrolytic solutions, teaches an electrolyte solution with acetic anhydride (P61) and a lithium salt including LiFSi and LiPF6 (P85-86). 
Kondo teaches including the lithium salt dissolved in the solvent at a concentration between 1.1 mol/L to 2.0 mol/L (P87) to improve electrochemical characteristics (P80). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the lithium salt concentration of 1.1 mol/L to  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 7 and claim 8, Kawai teaches the electrolyte solution which can comprise LiFSi and LiPF6. 
Kawai is silent in teaching a concentration of LiFSi and a concentration of LiPF6 satisfy a relation of LiFSi: LiPF6 = 10:0 to 2:8, or 10:0 to 5:5, where the concentration of LiPF6 is more than zero; however, Kondo, in a similar field of endeavor related to electrolytic solutions, teaches an electrolyte solution with acetic anhydride (P61) and a lithium salt including LiFSi and LiPF6 (P85-86). 
Kondo teaches that when LiFSi and LiPF6 are used as the salt in the electrolyte solution the total amount of lithium salt should be between 0.7 M and 2.5 M, where the amount of LiFSi is between 0.001 M to 1 M (P88) while the remainder is LiPF6 (P87-88) to improve temperature cycling, thus overlapping the claimed range. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a ratio of LiFSi: LiPF6 in the range taught by 6 = 10:0 to 2:8 (claim 7), or 10:0 to 5:5 (claim 8), in the solution of Kawai to improve temperature cycling. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 2015185401A). 
Regarding claim 1, Sasaki teaches an electrolyte solution for a lithium-ion battery (P45), the electrolyte solution comprising at least: 
a solvent (P67); and 
	a lithium salt (P44), 
	the lithium salt being dissolved in the solvent (P104), 
	the solvent containing acetic anhydride at a concentration not lower than 80 vol%, or a hetero element such as acetic anhydride (P68) at a concentration of preferably 80 vol% or more (P77)
	the lithium salt containing lithium bis(fluorosulfonylimide) (LiFSi) and LiPF6 (P45. 65-66). 
Regarding claim 2, Sasaki teaches the solvent contains acetic anhydride at a concentration of 80 vol% or more (P77).The examiner takes note of the fact that the prior art In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 6, Sakai teaches a lithium-ion battery comprising at least the electrolyte solution according to claim 1 (P45). 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2012/0028167) teaches including acetic anhydride in an electrolyte solution with a 5:1 to 1:1, such as 4:1 or 3:1 ratio relative to pyridine (P46-47). 
	Katou et al. (US 2017/0162910) teaches an electrolyte solvent including acetic anhydride at 1 vol% (P198). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729         

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729